Citation Nr: 0705036	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected vascular headaches, currently evaluated as 50 
percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in December 2002, a statement of the 
case was issued in July 2003, and a substantive appeal was 
received in August 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's only service-connected disability is vascular 
headaches, rated 50 percent disabling, effective July 30, 
1997.  A 50 percent disability rating is the highest rating 
assignable under the current rating criteria for migraine 
headaches.  See 38 C.F.R. § 4.124(a) (2006), Diagnostic Code 
8100; Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 
1997).  The veteran claims entitlement to an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1), and 
entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).  The 
evidence of record reflects that the veteran has not worked 
since May 1998, however, it is unclear whether such 
unemployment is as a result of his service-connected vascular 
headaches, or due to nonservice-connected disabilities.  

Compensation ratings are based upon the average impairment of 
earning capacity.  To accord justice in the exceptional case 
where the scheduler evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is authorized to approve an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
other words, by regulation, an extraschedular rating may be 
considered when a case presents "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  

Under 38 C.F.R. § 4.16(b), all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The Board notes for the 
record that the veteran's service-connected disability fails 
to meet the schedular criteria under 38 C.F.R. § 4.16(a).  

Before a finding may be made that entitlement to submission 
of the veteran's claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for 
extraschedular consideration is warranted, there must be a 
showing of marked interference with employment, or an 
inability to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  While 
acknowledging that a January 2004 VA physician opined that 
the veteran's chronic headaches were "quite disabling," the 
record is devoid of any objective evidence pertaining to any 
unemployability as a result of his service-connected vascular 
headaches.  Thus, appropriate action to develop the record in 
this regard is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should schedule the 
veteran for a VA examination to determine 
the current severity and impairment from 
his vascular headaches.  It is imperative 
that the claims file be made available to 
the examiner in connection with the 
examination.  All indicated studies 
should be performed.  The examiner should 
provide an opinion concerning the impact 
of the service-connected vascular 
headaches on the veteran's ability to 
work.  The examiner should attempt to 
distinguish the symptomatology and 
impairment related to his service-
connected vascular headaches, and other 
nonservice-connected disabilities, to 
include his nonservice-connected 
fibromyalgia.  The examiner should 
provide supporting rationale for this 
opinion.

2.  The RO or AMC should then review the 
expanded record and determine if there 
has been a showing of marked interference 
with employment, or an inability to 
secure or follow a substantially gainful 
occupation by reason of service-connected 
disability.  If so, the veteran's claim 
for a higher rating for his service-
connected vascular headaches and/or a 
claim for a TDIU should be submitted to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service for extraschedular consideration.

3.  After completion of the above, the RO 
or AMC should review the expanded record 
and determine if any of the benefits 
sought are warranted.  The veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


